Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 1 of 20 PageID #: 10
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 2 of 20 PageID #: 11




CIVIL ACTION NO. ______________                               JEFFERSON CIRCUIT COURT

                                                                  DIVISION ______________

                                                   JUDGE ____________________________

CANDACE BERRY                                                                 PLAINTIFF
3826 VERMONT AVE.
LOUISVILLE, KY 40211
v.                                     COMPLAINT
                                     (Electronically Filed)

REYNOLDS MANUFACTURING, INC.                                                 DEFENDANT
1900 W FIELD COURT
LAKE FOREST, IL 60045


SERVE:




                                                                                            Presiding Judge: HON. MITCH PERRY (630267)
             CORPORATION SERVICE COMPANY
             421 WEST MAIN STREET
             FRANKFORT, KY 40601

AND

RICHARD BECKMANN
2827 HALE AVE
LOUISVILLE, KY 40211

SERVE:

             RICHARD BECKMANN
             2827 HALE AVE
             LOUISVILLE, KY 40211

                                I.       INTRODUCTION

      Comes the Plaintiff, CANDACE BERRY (hereinafter “BERRY” or “Plaintiff”), and for
                                                                                            COM : 000001 of 000004




her Complaint against the Defendant REYNOLDS MANUFACTURING, INC. (hereinafter

“Defendant”) and Richard Beckmann (“Beckmann”) states as follows:




                                               1
    Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 3 of 20 PageID #: 12




                             II.       PARTIES, JURISDICTION AND VENUE

1.         Plaintiff BERRY is a Kentucky resident living in Kentucky.

2.         Defendant is a corporation doing business in Kentucky.

3.         Venue is proper in JEFFERSON Circuit Court pursuant to Kentucky Revised Statutes

(“KRS”), Chapter 452, because the events that give rise to the causes of action in this case occurred

in JEFFERSON County, Kentucky. The amount of controversy in this matter exceeds the

jurisdictional limit of this Court.

                                                    III.     FACTS

4.         BERRY is an employee of the Defendant. Plaintiff works as a mill lead- at Defendant’s

Kentucky location. BERRY is African American. Plaintiff works for the defendant from May

24, 2010 to current. Plaintiff earned $27.65 an hour. Plaintiff is 41 years old.




                                                                                                        Presiding Judge: HON. MITCH PERRY (630267)
5.         While working for the Defendant, BERRY was subjected to race discrimination. This

included, but was not limited to, the Defendant regularly treating Plaintiff less favorably than

        f Caucasian counter-parts and be subjected to a hostile work environment.1
Plaintiff’s

6.         BERRY complained to the Defendant’s authorities about what she believed to be

unlawful discrimination. In response to Berry’s complaint the Defendant, by and through,

Richard Beckmann (Defendant’s supervisor) retaliated against the Plaintiff by denying Plaintiff

promotion.



                                 IV.     CLAIMS AND CAUSES OF ACTION

                            A.         UNLAWFUL RETALIATION KRS 344.280
                                                                                                        COM : 000002 of 000004




1
    Plaintiff was subjected to a noose hanging in the factory.

                                                            2
 Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 4 of 20 PageID #: 13




8.      BERRY re-alleges all allegations contained in Paragraphs 1 through 7 above as if fully

set forth herein.

9.      The Defendant’s actions in altering Plaintiff’s employment in retaliation for Plaintiff’s

complaints constitute an actionable wrongful retaliation in violation of KRS 344.280.



             B.     RACE DISCRIMINATION/HOSTILE WORK ENVIRONMENT

10      BERRY re-alleges all allegations contained in Paragraphs 1 through 9 above as if fully set

forth herein.

11.     The Defendant’s actions in discriminating against the Plaintiff constitutes wrongful

termination based upon race, an actionable violation of KRS 344.

                                   V.     PRAYER FOR RELIEF




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
        WHEREFORE, Plaintiff respectfully prays that Plaintiff be awarded the following relief

and all other relief to which Plaintiff is entitled:

        A.        Trial by jury;

        B.        Judgment against the Defendant on all claims asserted herein;

        C.        Compensatory damages including but not limited to past and future lost wages and

past and future lost benefits;

        D.        Compensatory damages including but not limited to emotional distress, mental

anguish, humiliation and embarrassment;

        E.        Punitive damages to punish and deter similar future unlawful conduct;

        F.        An award of statutory attorney fees, costs and expenses; and
                                                                                                     COM : 000003 of 000004




        G.        Statutory interest on all damages awards, verdicts or judgments.




                                                       3
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 5 of 20 PageID #: 14




                                   Respectfully submitted,

                                   /s/ Kurt A. Scharfenberger
                                   ____________________________________
                                   Kurt A. Scharfenberger
                                   The Scharfenberger Law Office
                                   9000 Wessex Place, Suite 204
                                   Louisville, Kentucky 40222
                                   (502) 561-0777 (phone)
                                   (502) 236-0888 (fax)
                                   Kurt@Scharfenberger r-law.com
                                   Kurt@Scharfenberger-law.com




                                                                               Presiding Judge: HON. MITCH PERRY (630267)
                                                                               COM : 000004 of 000004




                                      4
 Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 6 of 20 PageID #: 15




CIVIL ACTION NO. ______________                               JEFFERSON CIRCUIT COURT

                                                                   DIVISION ______________

                                                    JUDGE ___________________________

CANDACE BERRY                                                                     PLAINTIFF


v.


REYNOLDS MANUFACTURING, INC.                                                     DEFENDANT

                  PLAINTIFF’S FIRST SET OF INTERROGATORIES
                 AND REQUEST FOR PRODUCTION OF DOCUMENTS
                         PROPOUNDED TO DEFENDANT

                                     (Electronically Filed)




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
                                 *************************

       Pursuant to Kentucky Rules 33 and 34 of the Kentucky Rules of Civil Procedure, the

Plaintiff, through counsel, propounds this First Set of Interrogatories and Request for Production

of Documents to the Defendant. The Interrogatories are to be answered in writing, under oath,

within forty-five (45) days of the date of service hereof. Defendant is requested to produce for

inspection and/or copying all documents responsive to the Request for Production to Kurt A.

Scharfenberger, 9000 Wessex Place, Suite 204, Louisville, Kentucky 40222, within forty-five (45)

days of service hereof.

       These Interrogatories and Request for Production of Documents are deemed continuing

in nature, requiring amended or supplemental answers in conformity with Rule 26.05 of the
                                                                                                     IRPD : 000001 of 000015




Kentucky Rules of Civil Procedure. The instructions and definitions to be utilized in complying

with these Interrogatories and Request are as follows:
 Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 7 of 20 PageID #: 16




                             DEFINITIONS AND INSTRUCTIONS

       1.      “You” or “your” shall mean and refer to the Defendant to which these

Interrogatories and Request are directed, and its attorneys, investigators, agents, consultants,

experts, representatives or any other person acting on the Defendant’s behalf or at its request.

       2.      If you make an objection to any portion of Plaintiff’s Interrogatories and Request,

state the specific objection as it relates to each particular portion of the Interrogatory or Request

to which you are objecting. For the purpose of avoiding confusion and to identify the specific

discovery disputes raised by your responses do not “string cite” boilerplate objections. (e.g.

oppressive, burdensome or harassing etc.)

       3.       If you object to any time frame for which a specific Interrogatory or Request




                                                                                                        Presiding Judge: HON. MITCH PERRY (630267)
seeks information, indicate the time frame for you which are providing a response.

       4.      If you make “General Objections” to all of Plaintiff’s First Set of Interrogatories

and Request for Production of Documents provide your legal basis under the Kentucky Rules of

Civil Rules of Civil Procedure for such objections.

       5.       If a response to Plaintiff’s Interrogatories or Request has both an objection and a

sworn answer (e.g. “without waiving said objection…”) please indicate your legal basis under

the Kentucky Rules of Civil Procedure for this type of “hybrid” objection/response.

       6.      If in any of your responses to Plaintiff’s Interrogatories or Request you intend to

claim that you are: “unaware” of what a certain term means, and or do not “know” what a

certain term means, and or claim a term is “unknown” to you; contact counsel for the Plaintiff,
                                                                                                        IRPD : 000002 of 000015




by and through your counsel, prior to the date your responses are due and request clarification as

to the meaning of the term or terms causing your confusion. If you make a timely request, the

Plaintiff will grant you additional time to respond to the Interrogatories and or Requests which


                                                  2
 Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 8 of 20 PageID #: 17




contain the confusing term(s). This instruction is an attempt to resolve potential discovery

disputes, without Court intervention, as required by the local Civil Rules.

       7.      The term "document" or "documents" shall be used in its broadest sense and shall

mean: originals, drafts, and all non-identical copies and reproductions of: records; papers;

correspondence; written communications (including internal and external communications);

reports, directives; computer print-outs or tapes; summaries, records, notes, or memoranda of

telephone conversations; summaries, records, notes, motions reports, memoranda or minutes of

personal conversations, interviews, conferences or meetings; executed agreements and all other

forms of understanding; memoranda; instructions; projections; tabulations; notes; notebooks;

diaries; telephone logs; calendars; travel and expense records; worksheets; receipts; vouchers;

books of account (including ledgers, sub-ledgers, journals, sub-journals,
                                                               -          vouchers, receipts,




                                                                                                  Presiding Judge: HON. MITCH PERRY (630267)
invoices and billings and all other financial records); bank records and statements; canceled

checks and all vouchers or retained copies, and all debit memos or other written bank

communication; manuals; books; pamphlets; brochures; circulars; telegrams; cablegrams; tape

recordings; transcripts; newspaper or magazine clippings; all non-identical drafts of each

document listed above; and other items on which information has been recorded or stored.

Different versions of the same document with or without handwritten notation found in the

original shall be considered different documents.

       8.      The term "communication" as used herein shall mean and include any

transmission or exchange of information between two or more persons, whether orally or in

writing, and including without limitation any conversation or discussion by means of letter,
                                                                                                  IRPD : 000003 of 000015




telephone, note, E-mail, text message, instant message, web E-mail, voice mail, post it note,




                                                 3
 Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 9 of 20 PageID #: 18




memorandum, telegraph, fax, telecopy, cable, pdf attachment, or any other electronic or other

medium.

          9.    The term "person" as used herein includes individuals, firms, corporations,

partnerships, joint ventures, associations, governmental entities, other entities, or groups of

persons, and each division, department, and other unit thereof, unless the context clearly

indicates reference only to a specific individual.

          10.   The terms "and" and "or" as used herein shall be construed either conjunctively or

disjunctively as required by the context to bring within the scope of these Interrogatories and

Request for Production of Documents any information which might be deemed outside their

scope by any other construction.

          11.   The word "date" as used herein shall mean the exact day, month and year, if




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
ascertainable, or if not ascertainable, the best approximation.

          12.   The terms “referred to,” "relate to" or "relating to" a given subject matter means

constitutes, contains, embodies, compromises, reflects, identifies, states, deals with, comments

on, responds to, describes, analyzes, or having as a subject matter, directly or indirectly,

expressly or impliedly, the subject matter of the specific request.

          13.   Unless otherwise stated, these Interrogatories and Request for Production refer to

the period of time from November 2011 to the present.

          14.   The term “Plaintiff” as used herein shall refer to the Plaintiff in this cause of

action

          15.   The term “Defendant” as used herein shall refer to the Defendant in this cause of
                                                                                                     IRPD : 000004 of 000015




action.




                                                     4
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 10 of 20 PageID #: 19




        16.     As used herein, a request to "identify" a natural person shall be deemed a request

for that person’s name, current home address and telephone number, and the name, address and

telephone number of that person’s current employer or business, if known, and whether the

individual is a present or former employee of the Defendant, his or her precise job or position,

titles held, the dates of employment, and the reason for termination of employment if the

individual is a former employee.

        17.     As used herein, a request to "identify" an entity, such as a corporation, partnership

or association, means to state the name of the entity, its business address, telephone number, and

name of its chief executive officer and the agent for service of process.

        18.     The term "identify" when used in reference to a document shall mean a statement

of the date thereof, the author and, if different, the signer or signers, their addresses, its present or




                                                                                                            Presiding Judge: HON. MITCH PERRY (630267)
last-known location or custodian and all the means of identifying it. If any such document was,

but is no longer, in your possession or subject to your control, state the present whereabouts of

the document, if known.

        19.     With respect to each Interrogatory relating to oral communications, it is intended

and requested that the answer to each such interrogatory set forth whether the oral

communication was by telephone or face to face, and set forth further the names, addresses,

telephone numbers, and business positions or occupations of the persons involved in said

communications; the names, addresses and telephone numbers of any other person present

during such communications; the date on which such communication took place; and the time

and place of said communication. For any oral communications withheld from identification as
                                                                                                            IRPD : 000005 of 000015




attorney-work product, or the subject of attorney-client privilege, describe such oral




                                                   5
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 11 of 20 PageID #: 20




communication by date, parties involve and a brief description of the contents of the

communication.

       20.     In lieu of identifying particular documents or communications, such documents or

communications may be organized, clearly labeled, and then attached to the Answer to those

Interrogatories requesting identification of those documents or communications.

       21.     "Describe in detail" shall mean to give a complete and full description concerning

the matter about which inquiry is made, including the full name, address and telephone number

of the persons involved, if appropriate, along with dates, times, places, amounts and other

particulars which make the response to the Request fair and meaningful.

       22.     Answers to these Interrogatories shall be responsive to the date on which the

Answers to the Interrogatories are filed or served. These Interrogatories are continuing in nature




                                                                                                         Presiding Judge: HON. MITCH PERRY (630267)
and the Defendant is required to provide such additional information as the Defendant, its

attorney(s), or anyone acting on behalf of the Defendant or in concert with the Defendant may

have or may obtain between the time the answers were served and the time of trial.

       23.     When an Interrogatory requires you to "state the basis of" or "describe in detail"

the nature of a particular claim, belief, contention, or allegation, state in your answer the identity

and nature of each and every communication, fact, authority, source, document, or event which

was the basis, in whole or in part, of, or which you think supports, such claim, belief, contention

or allegation, and identify each person with knowledge of any communication.

       24.     Wherever appropriate in these Interrogatories and Request, the singular form of a

word shall be interpreted as plural.
                                                                                                         IRPD : 000006 of 000015




                                                  6
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 12 of 20 PageID #: 21




       25.       "And" as well as "or" shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of these Interrogatories any information which might

otherwise be construed to be outside their scope.

       26.       The word "date" as used herein shall mean the exact day, month and year, if

ascertainable, or if not ascertainable, the best approximation.

       27.       If your response to any Interrogatory or to the Request for Production of

Documents herein is other than an unqualified response, state for such Interrogatory or Request

the following:

                 (a)    All facts that the Defendant contends supports in any manner its refusal to
                        respond, or Defendant’s qualified admission;

                 (b)    The identity of all documents that support in any manner Defendant’s
                        refusal to respond, or qualification of Defendant’s response or admission;




                                                                                                      Presiding Judge: HON. MITCH PERRY (630267)
                        and

                 (c)    The name and address of all persons, including consultants, purported to
                        have any knowledge of factual data upon which the Defendant bases its
                        refusal to respond or Defendant’s qualification of response or admission.

       28.       If any document is withheld under a claim of privilege, furnish a detailed

privilege log which identifies each document for which the privilege is claimed, including the

following information:

                 (a)    The date of the document;

                 (b)    The sender(s);

                 (c)    The recipient(s);

                 (d)    The persons(s) to whom copies were furnished along with their job title(s)
                        or position(s);
                                                                                                      IRPD : 000007 of 000015




                 (e)    The subject matter of the document;

                 (f)    The basis on which the privilege is claimed; and

                 (g)    The paragraph of these Interrogatories and Request For Production Of
                        Documents to which said document responds.


                                                  7
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 13 of 20 PageID #: 22




       29.     In the event any document referred to in the Request for Production of Documents

is not in Defendant's possession, custody or control, specify what disposition was made of it and

identify the person who has possession, custody or control of the document.

       30.     In the event that any document referred to in the Request For Production of

Documents has been destroyed, specify the date of such destruction, the manner of such

destruction, the reason for such destruction, the person authorizing such destruction, and the

custodian of the document at the time of its destruction.

       31.     When produced, the documents must be organized and labeled in accordance with

the number of the request to which they are responsive.

                                     INTERROGATORIES

INTERROGATORY NO. 1:




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
       State the complete name, business and residence address and telephone number(s) of the

person(s) answering these Interrogatories and all persons assisting in the preparation of the

answers to these Interrogatories. For each person designated, please identify the Interrogatory(s)

that person answered or provided assistance in answering.

ANSWER:



INTERROGATORY NO. 2:

       Identify
        d if theh ddate the
                         h Defendant
                             f d hi  hired
                                         d the
                                            h Plaintiff.
                                               l i iff

ANSWER:                                                                                              IRPD : 000008 of 000015




INTERROGATORY NO. 3:

       Identify the date the Defendant discovered a noose hanging in the factory where Plaintiff

is employed.


                                                 8
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 14 of 20 PageID #: 23




ANSWER:



INTERROGATORY NO. 4:

         Identify Plaintiff’s compensation on an annualized basis.

ANSWER:



INTERROGATORY NO. 5:

         Identify the benefits available to Plaintiff
                                            Plaintiff.
                                                   ff.

ANSWER:



INTERROGATORY NO. 6:




                                                                                                      Presiding Judge: HON. MITCH PERRY (630267)
         Identify the date the Defendant removed the noose hanging in its factory.

ANSWER:



INTERROGATORY NO. 7:

         Identify the individual that was promoted over Plaintiff after her most application for

         promotion.


ANSWER:
ANSWER



INTERROGATORY NO. 8:
                                                                                                      IRPD : 000009 of 000015




         Identify the cost of the benefits the Defendant provided to the Plaintiff on an annualized

basis.

ANSWER:


                                                    9
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 15 of 20 PageID #: 24




INTERROGATORY NO. 9:

     Identify the reason(s) defendant terminated the Plaintiff’s
                                                             f employment.
                                                                 employment.

ANSWER:



INTERROGATORY NO. 10:

     Identify the Plaintiff’s direct supervisor.

ANSWER:



INTERROGATORY NO. 11:

     Identify the General Manager for the facility where Plaintiff is employed.




                                                                                              Presiding Judge: HON. MITCH PERRY (630267)
ANSWER:



INTERROGATORY NO. 12:

     Identify the change of command directly above Plaintiff.
                                                           f


ANSWER:



INTERROGATORY NO
              NO. 13
                  13:

     Identify the number of employees Defendant employs at Defendant’s Kentucky facilities.

ANSWER:
                                                                                              IRPD : 000010 of 000015




INTERROGATORY NO. 14:

     Identify the Defendant’s anti-discrimination and anti-harassment policies.


                                               10
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 16 of 20 PageID #: 25




ANSWER:



INTERROGATORY NO. 15:

       Provide the factual basis for each affirmative defense asserted or that will be asserted in

Defendant’s Answer to Plaintiff’s Complaint. If the Defendant is currently unaware of any

factual basis for any particular affirmative defense, enumerate the specific affirmative defenses

for which the Defendant presently has no factual basis to assert.


ANSWER:



INTERROGATORY NO. 16:




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
       Identify the methodology by which the Defendant conducts employee “corrective

action.” Identify any policies that the Defendant has for conducting a “corrective action” with an

employee.

ANSWER



INTERROGATORY NO. 17

       Identify the communication company(s) that provides E-mail service for the Defendant in

JEFFERSON County, Kentucky. If the Defendant provides its own E-mail service, state whether

or not the Defendant deems itself a communications provider as defined by the Federal Stored

Communication Act, 18 U.S.C. § 2701.
                                                                                                     IRPD : 000011 of 000015




ANSWER:




                                                11
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 17 of 20 PageID #: 26




INTERROGATORY NO. 18

       Have any other incidents occurred in the same or similar manner as the incidents which

are the subject of this litigation? If so, state the names of the persons involved in the incidents,

the dates of the incidents, last known address(s) of the individuals, provide their phone numbers

and indicate whether litigation resulted therefrom, and if so, the name, place and docket number

of any lawsuit.



ANSWER:



INTERROGATORY NO 19.

       Indicate whether or not the Defendant, is the entity which employed the Plaintiff.




                                                                                                       Presiding Judge: HON. MITCH PERRY (630267)
Indicate whether or not the Plaintiff has sued the proper entity; if you contend Plaintiff has not

sued the proper entity, indicate the identity and title of the organization that should be sued.

ANSWER:

                   STATEMENT OF DOCUMENTS TO BE PRODUCED

REQUEST FOR PRODUCTION NO. 1:

       Provide all documents or writings that are identified, described, relate to and/or were

referred to by you in preparing your Answers to Plaintiff’s First Set of Interrogatories

accompanying this Request.

REQUEST FOR PRODUCTION NO. 2:

       Please produce a copy of every document which supports any defenses asserted or that
                                                                                                       IRPD : 000012 of 000015




will be asserted in your Answer to Plaintiff’s Complaint. If the Defendant’s list is incomplete,

provide the documents currently known and supplement your responses at a later date.




                                                  12
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 18 of 20 PageID #: 27




REQUEST FOR PRODUCTION NO. 3:

        Any and all documents relating to claims made by Plaintiff in this action or which

otherwise relate to Plaintiff’s employment and termination with the Defendant including, but not

limited to, diaries, notes, letters, E-mails, logs, recordings of any kind, photos, computer

generated information, voice mail and/or all other documents.

REQUEST FOR PRODUCTION NO. 4:

        Any and all documents including, but not limited to, diaries, notes, letters, logs,

electronic mail, recordings and any transcripts thereof, photos, computer generated information

and/or all other documents, relating to or reflecting
                                             f        upon Plaintiff’s communications with any

managers or employees of the Defendant, or any of its parent, sister, or subsidiary companies,

regarding any alleged unlawful, including opposition to unlawful conduct, wrongful, or tortious




                                                                                                     Presiding Judge: HON. MITCH PERRY (630267)
conduct, including any underlying events, facts, or circumstances relating to the allegations

Plaintiff makes in the Complaint.

REQUEST FOR PRODUCTION NO. 5:

        All documents which you expect or plan to use in the trial of the above-styled action,

either as independent evidence, for impeachment purposes, to refresh recollection or otherwise.

If the Defendant’s list is incomplete, produce the documents currently known and supplement

your response at a later date.

REQUEST FOR PRODUCTION NO. 6:

        Any and all letters, statements, notes, recordings, electronic communications, documents,

or other forms of communication between the Defendant and former employees of the Defendant
                                                                                                     IRPD : 000013 of 000015




concerning any of the underlying events, facts, or circumstances relating to Plaintiff’s claims in

this action.




                                                 13
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 19 of 20 PageID #: 28




REQUEST FOR PRODUCTION NO. 7:

       Any and all letters, notes, recordings, electronic communications, or documents

containing statements or other communications from or with persons with knowledge of the

allegations, events, and claims relating to the claims or defenses raised in this action.

REQUEST FOR PRODUCTION NO. 8:

       Produce the entire employment files of Plaintiff.
                                                      f Make the appropriate redactions to each

file as required by Federal, State and Local laws.

REQUEST FOR PRODUCTION NO. 9:

       Produce all documents relating to claims of discrimination and or harassment against the

Defendant in the last five (5) years which occurred in Kentucky.

REQUEST FOR PRODUCTION NO. 10:




                                                                                                   Presiding Judge: HON. MITCH PERRY (630267)
       Produce for copying and inspection an identical “image” of Plaintiff’s supervisor’s hard

drive of his or her office computer.



REQUEST FOR PRODUCTION NO. 11:

       Produce for copying and inspection any and all of Defendant’s: employment handbooks,

policy manuals and training manuals relating to its operations in Kentucky.

REQUEST FOR PRODUCTION NO. 12:

       Produce for copying and inspection any and all of the Defendants: policies governing or

pertaining to discrimination, harassment or retaliation (of any sort) which are used in its

operations in Kentucky.
                                                                                                   IRPD : 000014 of 000015




REQUEST FOR PRODUCTION NO. 13:

       Produce for copying and inspection any insurance policy that does or might provide

insurance coverage of any kind for any of the claims asserted by the Plaintiff in the Complaint.



                                                 14
Case 3:21-cv-00099-RGJ Document 1-2 Filed 02/17/21 Page 20 of 20 PageID #: 29




REQUEST FOR PRODUCTION NO. 14:

       Provide all other exhibits, notes, memoranda, letters or other documents you will or may

use in support of your Defenses in this lawsuit, whether as evidence, base data or to refresh your

recollections or that of other actual or potential witnesses, which are not described in any of the

categories of documents listed above. If your list is incomplete, produce the documents you are

currently aware of and supplement your response at a later date.



                                           Respectfully submitted,

                                           /s/ Kurt A. Scharfenberger

                                           Kurt A. Scharfenberger, Esq
                                           9000 Wessex Place, Suite 204
                                           Louisville, Kentucky 40222




                                                                                                      Presiding Judge: HON. MITCH PERRY (630267)
                                           Kurt@Scharfenberger-law.com
                                           Counsel for the Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Plaintiff’
                                                                       Plaintiff’s
                                                                               f s First Set of
Interrogatories and Request for Production of Documents Propounded to Defendant was served
via regular mail with the complaint upon the Defendant’s agent for service.

                                              /s/ Kurt A. Scharfenberger

                                              COUNSEL FOR PLAINTIFF

                                                                                                      IRPD : 000015 of 000015




                                                 15
